UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the fiscal year ended October 31, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-1537274 NEWGEN BIOPHARMA CORP. (Name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3221 Dominquez Avenue,
